Citation Nr: 1628721	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides in service or as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1962 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This claim was previously before the Board in January 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include; obtaining additional evidence, complying with the VCAA, and obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for hypertension.  However, prior to making a determination on the merits of the claim, the Board finds that further development is necessary.  

The Board remanded the claim in January 2015, requesting further development.  Upon completion of the requested development the RO issued an SSOC as directed.  After the issuance of the SSOC in February 2016, the Veteran's representative submitted a signed due process waiver, stating that if any additional evidence was submitted by the Veteran after the issuance the SSOC, he waived his right to have the AOJ (Agency of Original Jurisdiction) consider such new evidence and to have the Board proceed with the adjudication of his appeal.  

In April 2016, additional evidence in the form of a statement from Dr. A. was submitted.  In June 2016 the Veteran's representative specifically stated that this additional evidence had been submitted and indicated "The Veteran did not waiver AOJ review of the new and material evidence submission and we will not waive it either."  While the Board is cognizant that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case for two reasons.  First, the Board notes that the Veteran's substantive appeal was received in November 2011, well before February 2, 2013, and therefore, the provision of automatic waiver is not applicable in this case. Moreover, even if that provision was applicable, in this case the June 2016 statement explicitly states that the Veteran did not waive AOJ review and the representative also did not agree to waive review.  As such, the Board is remanding this claim back to the AOJ in order to comply with the Veteran's request.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The AOJ is asked to review and consider the newly submitted evidence regarding the Veteran's claim for service connection for hypertension.  After review and consideration, the AOJ is asked to readjudicate the Veteran's claim in light of the newly submitted evidence and issue a Supplemental Statement of the case.  If the benefit sought on appeal remains denied, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




